NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO JOSE RODRIGUEZ-                            No.   16-72425
ALVARADO,
                                                 Agency No. A206-736-731
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 16, 2019**
                                 San Diego, California

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Mario Jose Rodriguez-Alvarado, a native and citizen of El Salvador,

petitions for review of a final removal order of the Board of Immigration Appeals

(“BIA”) dismissing his appeal from the decision of an Immigration Judge (“IJ”)

denying asylum, withholding of removal, and protection under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). As the parties are familiar with the facts, we do not

recount them here. We have jurisdiction under 8 U.S.C. § 1252, and deny the

petition.

      1.     Substantial evidence supports the BIA’s determination that

Rodriguez-Alvarado failed to demonstrate eligibility for asylum or withholding of

removal.

      Substantial evidence supports the BIA’s determination that Rodriguez-

Alvarado failed to present sufficient evidence that his proposed particular social

group of “young males from El Salvador taking concrete steps to avoid gang

recruitment” had “the requisite particularity and social distinction to be

cognizable.” To be cognizable, a “particular social group” must be “(1) composed

of members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question.” Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016). Although this court has determined

that “persons taking concrete steps to oppose gang membership and gang

authority” may plausibly constitute a particular social group, “the agency must

make a case-by-case determination as to whether the group is recognized by the

particular society in question.” Pirir-Boc v. Holder, 750 F.3d 1077, 1084 (9th Cir.

2014).




                                           2
      Substantial evidence supports the BIA’s determination that Rodriguez-

Alvarado failed to meet the particularity requirement because he did not establish

that Salvadoran society recognizes his proposed group “as a discrete class of

persons.” Reyes, 842 F.3d at 1134 (citation omitted). Rodriguez-Alvarado’s

general evidence about gang violence does not compel the conclusion that

Salvadoran society considers “young males from El Salvador taking concrete steps

to avoid gang recruitment” as a distinct social group. See id. at 1138. Even if

Rodriguez-Alvarado had presented sufficient evidence that his proposed particular

social group were cognizable, substantial evidence supports the BIA’s

determination that he failed to meet the “nexus” requirement because he did not

show that the gangs targeted him based on his membership in that group, and not

simply for monetary gain or to increase gang membership. Id. at 1132 n.3.

      Substantial evidence also supports the BIA’s determination that Rodriguez-

Alvarado’s refusal to join the gang or comply with their demands, standing alone,

did not constitute an imputed political opinion. See Barrios v. Holder, 581 F.3d

849, 856 (9th Cir. 2009) (rejecting the petitioner’s argument that he was persecuted

on account of a political opinion because, despite his refusal to join the gang, he

“failed to present evidence that he was politically or ideologically opposed to the

ideals espoused by the gang that recruited him (or to gangs in general), or that the

gang imputed to him any particular political belief”), abrogated in part on other


                                          3
grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en

banc). Nor did the gang members’ purported belief that Rodriguez-Alvarado was

aligned with a rival gang constitute an imputed political opinion. Cf. Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). In any event, Rodriguez-Alvarado

failed to meet the “nexus” requirement because he did not show that gang members

targeted him on account of any imputed political opinion. See Barrios, 581 F.3d at

856 (stating that rather than political opinion, “[t]he evidence instead supports the

conclusion that the gang victimized him for economic and personal reasons”); see

also Zetino, 622 F.3d at 1016 (stating that a petitioner’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      2.     Finally, substantial evidence supports the BIA’s determination that

Rodriguez-Alvarado does not qualify for CAT protection. Rodriguez-Alvarado

failed to show that he fears severe pain or suffering “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity” if returned to El Salvador. 8 C.F.R.

§ 208.18(a)(1); see also Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir.

2016) (“[A] general ineffectiveness on the government’s part to investigate and

prevent crime will not suffice to show acquiescence.”).

      PETITION FOR REVIEW DENIED.


                                           4